Citation Nr: 0120305
Decision Date: 08/08/01	Archive Date: 09/12/01

DOCKET NO. 99-04 370               DATE AUG 08, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

1. Entitlement to service connection for residuals of injury to
fingers of the right hand.

2. Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION 

Appellant represented by: Virginia Department of Veterans Affairs 

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

William W. Berg, Counsel 

INTRODUCTION

The veteran served on active duty from March 1983 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decisions of the Department of Veterans
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied
an application to reopen a claim of entitlement to service
connection for residuals of an injury of the right middle finger
and that denied service connection for post-traumatic stress
disorder.

In May 2001, the veteran gave sworn testimony before the
undersigned Board member at a hearing in Washington, D.C. A
transcript of that hearing is of record. The matter is now before
the Board for appellate consideration.

The veteran testified that he believed that he should have been
awarded a 40 percent evaluation for his service-connected low back
disability, effective from separation. A rating decision dated in
May 1998 granted a 40 percent evaluation for the service- connected
low back disability, effective from November 1, 1997. The notice of
disagreement with the effective date assigned for this evaluation
was received in June 1998. The veteran argued that the effective
date for the increased rating should be even with his separation
from service. A rating decision dated in September 1998 granted an
effective date for the 40 percent evaluation of June 30, 1997. A
statement of the case addressing this issue was furnished to the
veteran and his representative in September 1998, but he did not
pursue the issue in his substantive appeal received the following
February. Accordingly, the issue of entitlement to an effective
earlier than June 30, 1997, for the assignment of a 40 percent
rating for service-connected low back disability is not currently
before the

2 -

Board. To the extent that the veteran's May 2001 testimony again
raises the issue, it is referred to the RO for action deemed
appropriate.

The Board also notes that the veteran filed a claim of entitlement
to a clothing allowance in October 1998. It does not appear that
the claim has been addressed, and it, too, is referred to the RO
for action deemed appropriate.

The Board notes as a preliminary matter that service connection
was, initially denied for a right middle finger condition in a
rating decision dated in August 1996 and that the veteran was so
advised in correspondence dated the following month. in a statement
in support of claim (VA Form 21-4138) received in July 1997, the
veteran, through a next friend, requested "[r]econsideration" of
the denial of his "right hand fingers" claim. It is unclear from
the statement received whether the veteran wished to reopen his
previously denied claim or to disagree with the August 1996 denial
of his claim for service connection for a right middle finger
condition. Given the fact that he now seemed to claim entitlement
to service connection for a condition that encompassed more than
just the right middle finger, it is not unreasonable to conclude
that he was both disagreeing with the August 1996 rating
determination and expanding his claim to include all of the fingers
of his right hand. The Board finds that the statement received in
July 1997 constituted a notice of disagreement with the August 1996
rating decision regarding the right middle finger under the liberal
standards by which reviewing courts have construed notices of
disagreement. See Collaro v. West, 136 F.3d 1304, 1308-10 (Fed.
Cir. 1998); Gallegos v. Gober, 14 Vet. App. 50, 58 (2000);

The Board observes that when the notice of disagreement was
received, the record showed that the veteran had a history of
psychiatric disability that included variously diagnosed psychoses
and substance abuse. The Board is of the opinion that the veteran
was under mental disability that prevented the filing of a notice
of disagreement. In February 1997, his previous representative had
withdrawn from representing him. His current representative was not
appointed until October 1997. The veteran was not rated incompetent
until August 1998 and did not have a fiduciary to act on his behalf
until sometime thereafter. Thus, in the absence of a representative
or appointed fiduciary, the filing of the notice of disagreement by
a

3 -

person acting as next friend was warranted under the provisions of
38 C.F.R. 20.301(b).

In light of the foregoing, the Board construes the issue as set
forth on the title page of this decision.

Factual Background

The service medical records show that In December 1983, the veteran
was seen in a service emergency room for trauma to the right hand
between the 3rd and 4th digits. He reported that he had been hit
with a bottle. An examination revealed a superficial laceration to
the extensor surface of the right hand at the base of the 3rd
digit. There was no evidence of tendon damage. He was
neurovascularly intact. The assessment was superficial laceration,
which was sutured. When seen at a service dispensary a couple of
days later, the sutures were clear and dry, there was mild swelling
along the suture line, and there was minimal tenderness over the
right 4th metacarpophalangeal joint. About 10 days later, the
sutures were removed, which was felt to be long overdue for their
removal.

The record shows that the veteran was seen in the VA rehabilitation
medicine service in May 1996, when he complained of pain, numbness
and weakness of the right 3rd digit, status post a laceration
proximally. When seen in consultation for Electromyographic and
nerve conduction velocity (EMG/NCV) studies the following month, he
had the added complaint of numbness of the 2nd digit of the right
hand. Following an examination, the pertinent impression was right
3rd digit pain, and a normal EMG study with no evidence of
neuropathy.

The veteran continued to complain of pain in the right 3rd digit
where he was seen in the VA physical medicine and rehabilitation
service in July 1996. It was reported that an EMG the previous
month had resulted in a normal study of the upper extremities. X-
rays of the right hand were reportedly negative. The pertinent
assessment was right 3rd finger pain with negative X-rays.

4 -

The record shows that on VA orthopedic examination in January 1998,
the veteran gave a history of having been involved in an assault
while stationed in Korea in 1983 and of having sustained a cut from
a bottle in the 3rd and 4th fingers of the right hand, which were
sutured at a service hospital. He now complained of pain and
swelling up to the joints and of a throbbing pain, which he said
was constant. He said that it was difficult to make a fist with his
right hand. He reported that sometimes he could not hold anything
and that cold weather made it worse. An examination was
unremarkable, except for a scar from the base of 3rd and 4th
fingers near the metacarpophalangeal joint, which was well healed
and without swelling. There was likewise no swelling in the
interphalangeal or metacarpophalangeal joints of the right hand. X-
rays of the hand reportedly showed degenerative change in the
interphalangeal joint of the right thumb and subchondral erosion at
the base of the middle phalanx of the 3rd digit. No acute findings
were visualized. The diagnoses were history of laceration of the
3rd and 4th fingers at the base near the metacarpophalangeal area,
and some arthritic changes of the interphalangeal joint of the
right thumb and right 3rd finger "at the middle phalanx." However,
the examiner said, the physical examination was negative regarding
the joints of the right hand.

The veteran presented to the VA orthopedic clinic in November 1999
with complaints that included right hand pain. He reported that he
had received a crush injury to his right hand in Korea in 1983. The
examiner reported that the veteran had pain at his right 3rd finger
out of proportion to findings on physical examination, which showed
that he lacked a few (about 10) degrees of extension of the
proximal interphalangeal joint. X-rays of the right hand were
compared with X-rays taken in July 1996 and January 1998. A small
subchondral cyst was suggested in the middle phalanx of the 3rd
digit close to the proximal interphalangeal joint. The other bones
and joints visualized were unremarkable. There was no atrophy of
the tendons. An EMG of the right hand was planned.

A rehabilitation medicine service consultation in February 2000
noted that the veteran exhibited a minimal ability to flex his
right middle finger and that there was a flexion contracture at the
proximal interphalangeal joint. However, he was able to extend
(straighten) the finger almost to neutral. There was minimal
strength and

- 5 -

"give way" weakness in all muscles tested in the right hand. The
veteran had good flexion and extension of the right wrist.
Sensation was decreased to sharp/dull discrimination in the right
hand compared with the left. The assessment was right carpal tunnel
syndrome (ulnar compression at the elbow), although an EMG was said
to be normal.

The record shows treatment in service for an injury of the right
hand, with current findings of scarring at the site of the reported
injury. The post-service records contain competent evidence of
current disabilities of the right hand including arthritis. While
the record suggests that the current right hand disabilities could
be related to the injury in service, there is no competent medical
opinion on this point. Under these circumstances VA is required to
afford the veteran an examination. 38 U.S.C.A. 5103A(d) (West Supp.
2001)

When the veteran was examined for service entrance in April 1982,
at age 20, it was indicated that he had not abused alcohol,
consuming two beers a week. When seen in the VA mental hygiene
clinic in April 1995, it was reported that he had a history of
drinking alcohol since age 14. The service medical records suggest
some problems with alcohol during service; when hospitalized for a
couple of days in August 1988 after reportedly being hit by a Taxi
in Songtan, South Korea, the diagnoses included alcohol
intoxication. The report of hospitalization at the Peninsula
Behavioral Center in August 1999 indicates that the veteran started
drinking alcohol socially at age 19 but that his use was very
infrequent until he entered the Air Force. It was further reported
that between 1992 and 1996, he drank alcohol daily. Since then, it
was said, he had drunk periodically in response to traumatic
memories and symptoms of post-traumatic stress disorder. However,
when seen at a VA outpatient clinic in August 1992 for an unrelated
organic disorder, the veteran was oriented in three spheres and did
not indicate that he had any psychiatric complaints.

The record shows a relatively consistent history of diagnosed drug
and alcohol abuse since service. Active cocaine and alcohol
dependence was diagnosed on a VA psychiatric examination in
February 1998, together with substance-induced mood disorder, by
history. Undifferentiated schizophrenia was also diagnosed.

6 -

Periodic alcohol abuse and periodic cocaine abuse were included
among the diagnoses on Axis I when the veteran was discharged from
his private hospitalization in August 1999. However, the record
also contains Diagnoses of chronic post-traumatic stress disorder
by both VA and private treating psychiatrists. The record indicates
and the veteran states that he has been followed at the VA Medical
Center (VAMC) Hampton, Virginia, for his psychiatric problems,
which his treating psychiatrist has diagnosed as post-traumatic
stress disorder. The record also indicates episodic treatment for
depression. Psychological testing administered at the outpatient
clinic of the Hampton VAMC in May 1996 indicated that the veteran
was at least moderately depressed. Some of his test results were
also said to be consistent with "possible PTSD" and suggested that
he was in acute distress, but "[t]here does not appear to be much
underlying character pathology." He appeared to be quite anxious.

It is apparent from a review of the record that there is
significant dispute over the actual psychiatric diagnosis. The VA
psychiatric examiner in February 1998 stated that the linkage
between the stressors reported by the veteran and his current
symptoms and clinical findings could best be understood under the
diagnosis of undifferentiated schizophrenia. The examiner
continued: 

Patients with schizophrenia often look back to significant events
or events that are perceived as significant in their past life, as
ways of trying to make some sense of the internal chaos and
paranoia that they feel. Because of his large number of psychotic
symptoms and their wide- ranging character, as well as his blunt
affect, his progressively deteriorating social function, and his
seclusion from other people, schizophrenia is the most appropriate
diagnosis for this individual. PTSD would not likely present with
such severity unless the patient suffered much more life-
threatening and distressing stressors over a greater period of
time.

7 -

On the other hand, post-traumatic stress disorder was consistently
diagnosed by VA and private examiners following the compensation
examination conducted in February 1998. The veteran has attacked
the VA examination of February 1998 as too brief to accurately
assess his psychiatric disability picture. His representative has
noted the change from an objective stressor, as set forth in the
third edition, revised, of the Diagnostic and Statistical Manual of
mental Disorders (DSM-III-R), and a subjective one, as set forth in
DSM-IV. The representative also notes that the veteran's claim for
service connection for post-traumatic stress disorder is based
partly on an allegation of personal assault.

The veteran testified that he was personally assaulted in Korea in
1983 and asserts that this is one of his stressors supporting his
claim for service connection for post- traumatic stress disorder.
The Board notes that VA's Adjudication Procedure Manual, M21-1,
discusses the types of evidence which may be credible supporting
evidence that the stressor occurred for PTSD claims involving a
personal assault in service. M21-1, Part III, par. 5.14c and Part
VI, par. 11.38. In Patton v. West, 12 Vet. App. 272, 283 (1999),
the Court of Appeals for Veterans Claims discussed paragraph 5.14c
of M21-1, Part III, referring to it as a "regulatory provision."
Hence, the manual provisions concerning the development of PTSD
claims based on personal assault must be considered in connection
with the current claim. The manual provisions specifically refer to
"mugging" as an example of personal assault. Patton v. West, 12
Vet. App. at 278.

The Board also notes that the veteran was somewhat vague in his
testimony regarding whether a Line of Duty investigation was
conducted by the Air Force following his claimed 1983 mugging.
There is no question that he was treated for a laceration of the
3rd and 4th fingers of his right hand in December 1993. The only
service personnel records on file are his Airman performance
reports for the period from March 1983 to March 1987. The report
for the period from March 1983 to March 1984 does not indicate that
his behavior on or off the job was in any problematic.

The record also indicates that the veteran was initially treated
following service at the Norfolk Psychiatric Hospital for
depression in March 1995. This report of

- 8 -

hospitalization is not of record. When the veteran was hospitalized
by VA in mid- May 1996, post-traumatic stress disorder was
suspected, although time primary diagnosis was major depression
with psychotic features. It was reported that the veteran had had
"multiple psychiatric admissions to the VA," including the most
recent admission in February 1996. The latter report does not
appear to be of record, and other such admissions may also have
been omitted that should be obtained and associated with the
record.

VA outpatient treatment reports dated in April 1995 indicate that
the veteran was then in vocational rehabilitation. However, the
veteran testified in May 2001 that he had been on Social Security
disability since 1996, which was granted because of his post-
traumatic stress disorder and major depression. He also testified
that the Social Security Administration based its determination on
VA records. However, it is advisable to secure those records in
order to ensure that a complete record is assembled prior to a VA
examination to reconcile the various psychiatric diagnoses.

Moreover, there has been a significant change in the law during the
pendency of this appeal. On November 9, 2000, the President signed
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096. This law redefines the obligations of
VA with respect to the duty to assist and includes an enhanced duty
to notify a claimant as to the information and evidence necessary
to substantiate a claim for VA benefits. This law also eliminates
the concept of a well-grounded claim and supersedes the decision of
the United States Court of Appeals for Veterans Claims in Morton v.
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per
curiam order), which had held that VA cannot assist in the
development of a claim that is not well grounded. This change in
the law is applicable to all claims filed on or after the date of
enactment of the Veterans Claims Assistance Act of 2000, or filed
before the date of enactment and not yet final as of that date.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 7(a),
114 Stat. 2096, 2099. See VAOPGCPREC 11-00 (all of the Act's
provisions apply to claims filed before the effective date of the
Act but not final as of that date); Karnas v. Derwinski, 1 Vet.
App. 308, 312-13 (1991);

9 -

Because of the change in the law brought about by the VCAA, a
remand in this case is required for compliance with the notice and
duty to assist provisions contained in the new law. In addition,
because the RO has not yet considered whether any additional
notification or development action is required under the VCAA, it
would be potentially prejudicial to the appellant if the Board were
to proceed to issue a decision at this time. See Bernard v. Brown,
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747
(1992). Therefore, for these reasons, a remand is required.

Accordingly, this case is REMANDED for the following:

1. The RO should undertake all necessary development to obtain and
associate With the record all outstanding pertinent medical records
from all VA facilities at which the veteran has been treated, and
from any other relevant source(s) or facility(ies) identified by
the veteran. This should include treatment reports from the Hampton
VAMC, as well as the Social Security Administration records
supporting the grant of Social Security disability benefits that
apparently were made effective in 1996. This should also include
any report or reports of hospitalization at the Norfolk Psychiatric
Hospital in March 1995. If any requested records are unavailable,
or the search for such records otherwise yields negative results,
that fact should be clearly documented in the veteran's claims
file, and the veteran and his representative so notified. The
veteran may also submit any medical records in his possession, and
the RO should give him the opportunity to do so prior to arranging
for him to undergo VA examination.

2. After associating with the claimsfile all available records and
statements received pursuant to the development requested above,
the veteran should be

- 10-

afforded an examination by a board of two psychiatrists. The
examiners are requested to confer and determine the nature and
extent of any psychiatric disability found to be present. Any
indicated psychological testing should be undertaken, and all
manifestations of current disability should be described in detail.
The examination and the report thereof should be in accordance with
DSM-IV. The examiners are requested to review the claims file in
detail, including the service medical records, and provide an
opinion regarding the etiology of any psychiatric disability found
to be present. Review of the claims folder should be noted in the
examination report. If the veteran is found to have post-traumatic
stress disorder, the examiners are requested to identify the
diagnostic criteria, including the specific stressors, supporting
the diagnosis. A complete rationale should be given for all
opinions and conclusions expressed.

3. If, following the foregoing examination, a diagnosis of post-
traumatic stress disorder is confirmed, the RO should review the
record to identify the stressors supporting the diagnosis and
undertake any necessary development to confirm the supporting
stressors unless the record contains sufficient objective
corroboration. The procedures for confirming stressors involving
allegations of personal assault should be followed if the claimed
1983 mugging in Korea is identified as a stressor supporting the
diagnosis of post-traumatic stress disorder.

4. The RO should also afford the veteran an appropriate examination
to determine the nature of any current right hand disability, and
to obtain an opinion as to whether

any current right hand disability is at least as likely as not
related to an injury in service. The examiner should review the
claims folder and note such review in the examination report. For
each disability diagnosed on the examination, the examiner should
express an opinion as to whether it is at least as likely as not
that the disability is related to an injury in service.

5. Thereafter, the RO should review the claims file and ensure that
all notification and development action required by the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, is completed.
In particular, the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with.

6. Following completion of the requested development and any
further indicated development, the RO should readjudicate the claim
of entitlement to service connection for post-traumatic stress
disorder. If the benefit sought on appeal is not granted to the
satisfaction of the veteran, a supplemental statement of the case
should be issued and the veteran and his representative provided
with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for further
consideration, if otherwise in order. By this REMAND, the Board
intimates no opinion as to any final outcome warranted. No action
is required of the veteran until he is otherwise notified, but he
may furnish additional evidence and argument during the appropriate
time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999). The
veteran is advised that the examination requested in this remand is
deemed

- 12 -

necessary to evaluate his claim and that his failure, without good
cause, to report for scheduled examination could result in the
denial of his claim. 38 C.F.R. 3.655 (2000).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2001)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious, handling of all cases that have been remanded by the
Board and the Court.' See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Mark D. Hindin 
Member, Board of Veterans' Appeals

13 -




